Citation Nr: 0922363	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability of the feet and heels.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 
1973 and from September 1975 to September 1977.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Phoenix, Arizona.  The claims folder was 
subsequently transferred to the RO located in Louisville, 
Kentucky.

A noted in the file reveals that the Veteran did not appear 
for his scheduled April 2009 Board hearing.


FINDINGS OF FACT

1.  Competent medical evidence demonstrates that the 
Veteran's peripheral neuropathy is related to service-
connected hepatitis C.

2.  By an unappealed rating decision dated in March 2002, the 
RO denied the Veteran's claim of service connection for 
disability of the feet and heels.

3.  Evidence received subsequent to the March 2002 RO 
decision, when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for disability 
of the feet and heels, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy is proximately due to service-
connected hepatitis C.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.310(a) (2008).

2.  The March 2002 RO decision that denied the Veteran's 
claim of service connection for disability of the feet and 
heels is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the March 2002 RO decision is not 
new and material, and the Veteran's claim of service 
connection for disability of the feet and heels is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

In light of the favorable decision to grant the claim of 
entitlement to service connection for peripheral neuropathy, 
any deficiency as to notice or any provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) as to that issue is 
rendered moot.  The following discussion of the VCAA pertains 
primarily to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for disability of the feet and heels.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2003 and June 2008 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  The Board notes that the notice 
provided in the September 2003 and June 2008 letters was in 
substantial compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In March 2006 the Veteran received notice regarding 
the assignment of a disability rating and an effective date 
in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the veteran in this regard.  Pelegrini.  

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  The 
record also contains the Veteran's written statements in 
support of his appeal.  In the May 2009 Appellant's brief, 
the Veteran's representative asserted that the February 2009 
VA examination was inadequate for adjudication purposes.  The 
Board notes, however, that the Board has relied, in great 
part, upon the February 2009 VA examination in granting 
service connection for peripheral neuropathy secondary to 
hepatitis C.  Further, as to the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for disability of the feet 
and heels, the Board finds that the examiner adequately 
addressed that issue by discussing, in detail, the etiology 
of the Veteran's foot and heel pain.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claim.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Peripheral neuropathy

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen.

In February 2005 the Veteran was granted service connection 
for hepatitis C.  The Veteran asserts that his peripheral 
neuropathy is related to his service-connected hepatitis C 
disability.

Service treatment records reveal no diagnosis or findings 
related to peripheral neuropathy, and the Veteran has not 
asserted otherwise.  There are no contemporaneous treatment 
records or other documented evidence of any findings or 
treatment for peripheral neuropathy in service or within one 
year subsequent to service separation, and there is no 
medical opinion causally relating that disability to his 
military service.  As such, service connection for peripheral 
neuropathy on a direct-incurrence basis is not warranted.

In the opinion portion of a February 2009 VA examination, the 
examiner stated as follows:

Upon review [of another VA examination] 
it was noted the veteran was found to 
have peripheral neuropathy of a type that 
is commonly seen with alcoholism, 
isoniazid therapy (as an adverse effect) 
and from the disorder cryoglobulinemia.  
Cryoglobulinemia is a disorder where 
proteins in the blood "function 
abnormally" causing damage to nerve 
tissue when the body temperature is lower 
than 37 degrees C.  Cryoglobulinemia is 
commonly seen in patients who suffer from 
hepatitis C [-] It is commonly associated 
with the hepatitis C infection.  The 
veteran has mixed cryoglobulinemia and as 
noted in the literature review this type 
of cryoglobulinemia is often a cause of 
neuropathy.  The reason for speculation 
initially however is clear; both alcohol 
abuse and isoniazid therapy have high 
prevalence of neuropathy.   Additionally, 
the type of neuropathy is the same with 
all three disorders.

The Board finds that the February 2009 VA physician (S.S.) 
has, at a bare minimum, suggested that the Veteran's 
peripheral neuropathy could very well be related to his 
service-connected hepatitis C.  A review of the claims file 
reveals that other VA physicians have made similar 
assertions.  In this regard, the Board notes that in 
September 2005 a VA physician (JW-B) who had treated the 
Veteran for two years indicated that the Veteran had 
peripheral neuropathy that was most likely due to hepatitis 
[C].  An August 2007 VA physician (T.M.) assessed the Veteran 
with peripheral neuropathy due to hepatitis C, and a December 
2007 VA physician (S.C.) indicated that the Veteran's 
peripheral neuropathy might be related to hepatitis C.  
Further, in November 2008 a VA health professional (H.S., 
identified as a Fellow) stated that the Veteran's peripheral 
neuropathy was possibly due to "documented cryoglobulinemia 
and hepatitis C."  Finally, the Board observes that an 
August 2008 VA physician (C.N.) made comments that were 
essentially similar to those made by the February 2009 VA 
examiner.

In short, several VA physicians have either linked or 
suggested a link between the Veteran's peripheral neuropathy 
and his service-connected hepatitis C.  Under such 
circumstances, service connection for peripheral neuropathy 
is warranted.

II.  Disability of the feet and heels

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date, and the new definition 
applies.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, 
what the RO may have determined in this regard is irrelevant.  
Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A July 2000 rating decision denied service connection for 
disability of the feet and heels.  As the July 2000 RO 
decision was based on a finding that the claim was not well 
grounded, a March 2002 rating action considered the matter de 
novo, as if the previous denial had not been made.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (VCAA), Section 7(b)(1); VAOPGCPREC 03-2001.  
Following notice to the Veteran, with his appellate rights, 
later in March 2002, no appeal was taken from that 
determination, and, as such, the March 2002 RO decision is 
final.  38 U.S.C.A. § 7105.

The March 2002 RO decision denied service connection for 
disability of the feet and heels on the basis that there was 
no competent evidence linking such a disability to service.

The evidence of record at the time of the March 2002 RO 
denials included service treatment records, including an 
April 1973 service treatment record that showed that the 
Veteran complained of swelling in the right foot.  X-rays 
were negative, and the Veteran was issued crutches for three 
days and placed on light duty for one week.  The Veteran's 
feet were clinically evaluated as normal on the August 1973 
and August 1977 service separation examinations.  A December 
1999 VA medical record noted that the Veteran had mild pes 
planus.

The evidence added to the claims file subsequent to the March 
2002 RO denial essentially consists of medical records 
reflecting complaints of foot and heel pain with diagnoses of 
plantar fasciitis and bilateral calcanael fracture.  The 
evidence added to the claims file subsequent to the March 
2002 RO denial does not raise a reasonable possibility of 
substantiating this claim.  The record is still absent for 
any competent clinical evidence showing that any of the 
Veteran's feet or heel disability had its onset during 
service or is otherwise related to service.

The Board here observes that the February 2009 VA examiner 
indicated that the pain that the Veteran was feeling in his 
feet was "most likely secondary to peripheral neuropathy."  
In this regard, it is clear that the Veteran's complaints of 
feet and heel pain have primarily tended to be neurological, 
not orthopedic.  At any rate, as the Board has granted 
service connection for peripheral neuropathy, the extent that 
peripheral neuropathy may cause foot or heel pain is 
essentially a rating issue for the peripheral neuropathy 
disability.

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the Veteran's 
claim of entitlement to service connection for disability of 
the feet and heels is not reopened.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing foot and heel pain either 
in service or after service).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  As a layman, however, the Veteran simply does not 
have the necessary medical training and/or expertise to opine 
whether he has a chronic disability of the feet related to 
his April 1973 treatment for right foot swelling received in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy as secondary to 
service-connected hepatitis C is granted.

The appeal to reopen a claim of entitlement to service 
connection for disability of the feet and heels is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


